 Case 2:14-cv-01642-WJM-MF Document 138 Filed 08/14/19 Page 1 of 2 PageID: 3180




  Lawrence Katz, Esq.
  Law Offices of Lawrence Katz,
  70 East Sunrise Highway, Suite 500
  Valley Stream, NY 11581
  516-374-2118
  Attorneys for Plaintiff
                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                            :
Y.W.,
                                            :
                                 Plaintiff, : Civil Action No.: 14-1642 (WJM)(MF)
                                            :               (SEALED)
                    vs
                                            :
KIMBERLY ROBERTS; VERONICA ZERON;           :
PATRICIA AUFIERO; UNKNOWN TEACHER, and      :
NEW MILFORD BOARD OF EDUCATION,             :
                                            :
                              Defendants.
                                            :

                                                NOTICE OF APPEAL

           Notice is hereby given that Plaintiff, Y.W. appeals to the United States Court of Appeals

  for the Third Circuit after a final order disposing this case (ECF 137) from an opinion (ECF 51)

  and an order (ECF 52) dated September 10, 2015, which terminated the parties Patricia Aufiero,

  Unknown Teacher, and New Milford Board Of Education upon a motion decided pursuant to

  FRCP 12(b), along with every relevant order of the United States District Court, District of New

  Jersey, entered in this action.1

  Dated: Valley Stream, NY
         August 14, 2019
                                                            Respectfully submitted,

                                                                      /s/
                                                                      By: Lawrence Katz



           1
              For purposes of clarity, this notice of appeal is not directed against Kimberly Roberts or Veronica Zeron,
  as all claims Y.W. had against them are settled.

                                                         Page 1
Case 2:14-cv-01642-WJM-MF Document 138 Filed 08/14/19 Page 2 of 2 PageID: 3181



        I, Lawrence Katz certify that on August 14, 2019 I sent a copy of this Notice of Appeal by

 FedEx delivery to the following:

        1.      Attorney General for the State of New Jersey, 25 Market Street, Trenton NJ 08625;
 and
         2.     Fogarty & Hara, Esqs, 21-00 Route 208 South, Fair Lawn, NJ 07410 attorneys for
 Patricia Aufiero, Unknown Teacher, and New Milford Board Of Education.

        I certify that the foregoing is true to the best of my knowledge.

 Dated: Newark, NJ
        August 14, 2019
                                                 Respectfully submitted,

                                                         /s/ Lawrence Katz




                                               Page 2
